DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation- 35 USC § 112, Sixth Paragraph 
            The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

            The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim 1 and claim 4 limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitations in claim 1 are:
“an acquiring unit that acquires unique information; “line 2. 
“an encrypting unit that encrypts the unique information using a cryptographic key, thereby generating encrypted information;” line 3 and 4.
“a transmitting unit that repeatedly transmits an authentication request containing the encrypted information, to an authentication apparatus, during an authentication period” line 5-7
Such claim limitations in claim 4 are:
“a receiving unit that repeatedly receives an authentication request containing encrypted information obtained through encryption using a cryptographic key and transmitted from an authentication-gaining apparatus, during an authentication period;” line 2-5
“a decrypting unit that decrypts the encrypted information, thereby acquiring decrypted information;” line 6-7
“an authentication unit that judges whether or not the authentication-gaining apparatus is legitimate, using multiple authentication requests received during the authentication period and containing encrypted information that has been decrypted;” line 8-11
“an output unit that outputs a judgment result by the authentication unit” line 12
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
 (a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112 
            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Such claim limitations in claim 1 are:
“an acquiring unit that acquires unique information; “line 2. 
“an encrypting unit that encrypts the unique information using a cryptographic key, thereby generating encrypted information;” line 3 and 4.
“a transmitting unit that repeatedly transmits an authentication request containing the encrypted information, to an authentication apparatus, during an authentication period” line 5-7
Such claim limitations in claim 4 are:
“a receiving unit that repeatedly receives an authentication request containing encrypted information obtained through encryption using a cryptographic key and transmitted from an authentication-gaining apparatus, during an authentication period;” line 2-5
“a decrypting unit that decrypts the encrypted information, thereby acquiring decrypted information;” line 6-7
“an authentication unit that judges whether or not the authentication-gaining apparatus is legitimate, using multiple authentication requests received during the authentication period and containing encrypted information that has been decrypted;” line 8-11
“an output unit that outputs a judgment result by the authentication unit” line 12
               Each claim limitation in Claims 1 and 4 shown above invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. If the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitation must "be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f) and pre-AIA  35 U.S.C. 112, sixth paragraph; See MPEP § 2173.01 (II)
             However, there is no disclosure of structure, material or acts in the written specification for performing the recited functions in claims 1 and 4, and the claims fail to satisfy the requirements of 35 U.S.C. 112(b). The lack of an adequate disclosure of structure, material or acts in the written specification for performing the claimed functions renders the claims indefinite because the scope of the claims is not clear and the public is not informed of the boundaries of what constitutes infringement of the patent.  See MPEP § 2173.02. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-3, and 5-10 inherit the deficiencies of the base claim 1 and 4 respectively, and therefore are rejected under 35 USC § 112 by virtue of their dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshikawa (US 20100197271).

Regarding Claim 1, Yoshikawa discloses an authentication-gaining apparatus comprising:
(Yoshikawa, FIG. 1, 2; “Authentication Apparatus 2”); an acquiring unit that acquires unique information; (Yoshikawa, FIG. 6 (“AUTHENTICATION COMMUNICATION 41”); Yoshikawa, Par [0141] line 14-15 “the authentication apparatus 2 that receives the challenge telegram signal … “; line 9-12 “…a challenge telegram included in the challenge telegram signal is a telegram including authentication data that is arbitrary random-number data…”); an encrypting unit that encrypts the unique information using a cryptographic key, thereby generating encrypted information; and (FIG. 6 (“AUTHENTICATION COMMUNICATION 41”); Yoshikawa, Par [0141] line 14-17“…the authentication apparatus 2 … encrypts the authentication data that is the random-number data based on a preset encryption key…”); transmitting unit that repeatedly transmits an authentication request containing the encrypted information, to an authentication apparatus, during an authentication period; ( Yoshikawa, Par [0007] line 19-21 “The control means monitors whether or not a true counterpart electronic apparatus is present within the threshold distance by repeatedly executing the … authentication processing continuously at a first communication interval and a second communication interval, respectively…”; par [0008] line 1-6 “In the above-mentioned electronic apparatus, the authentication data is encrypted authentication data...”); wherein multiple authentication requests respectively containing encrypted information obtained by encrypting multiple pieces of unique information are transmitted during the authentication period; ( Yoshikawa, FIG. 6 (“AUTHENTICATION COMMUNICATION 41”); Par [0143] line 2-4 “The authentication communication 41 for the required time T12–40 milliseconds is repeatedly executed at time intervals of T2=30 seconds.”)

Regarding Claim 2, Yoshikawa discloses the authentication-gaining apparatus according to claim 1, wherein the unique information contains any one of a random number value, a counter value, and time; (Yoshikawa, Par [0141] line 9-12 “…a challenge telegram included in the challenge telegram signal is a telegram including authentication data that is arbitrary random-number data…”)
Regarding Claim 3, Yoshikawa discloses the authentication-gaining apparatus according to claim 1, wherein the cryptographic key is a key of common-key cryptography; (Yoshikawa, Par [0180] line 3-6 “…the key for encryption (generally, a private key cryptography-based key can be used) is shared between the mobile telephone 1 and the authentication apparatus 2.”); 

Regarding Claim 4, Yoshikawa discloses an authentication apparatus comprising:
a receiving unit that repeatedly receives an authentication request containing encrypted information obtained through encryption using a cryptographic key and transmitted from an authentication-gaining apparatus, during an authentication period; (Yoshikawa, Par [0141] line 7-10 “…in response to the response telegram signal from the authentication apparatus 2, the mobile telephone 1 decodes the encrypted authentication data in the received response telegram signal…”; FIG. 6 (“AUTHENTICATION COMMUNICATION 41”); Par [0143] line 2-4 “The authentication communication 41 for the required time T12–40 milliseconds is repeatedly executed at time intervals of T2=30 seconds.”); a decrypting unit that decrypts the encrypted information, thereby acquiring decrypted information; (Yoshikawa, Par [0141] line 20-23 “in response to the response telegram signal from the authentication apparatus 2, the mobile telephone 1 decodes the encrypted authentication data in the received response telegram signal…”); an authentication unit that judges whether or not the authentication-gaining apparatus is legitimate, using multiple authentication requests received during the authentication period and containing encrypted information that has been decrypted; and; (Yoshikawa, Par [0007] 10-16 “The authentication means executes an authentication processing for judging whether or not the counterpart electronic apparatus is a true electronic apparatus by judging whether or not authentication data included in the received wireless signal is predetermined authentication data, and for authenticating the counterpart electronic apparatus.”  Par [152] line 18-20 “If the decoded authentication data coincides with the challenge telegram, the mobile telephone 1 may judge that the data of the received response telegram signal is true.”; FIG. 6 (“AUTHENTICATION COMMUNICATION 41”); Par [0143] line 2-4 “The authentication communication 41 for the required time T12–40 milliseconds is repeatedly executed at time intervals of T2=30 seconds.”); an output unit that outputs a judgment result by the authentication unit; (Yoshikawa, FIG.9;  Par [0152] line 24-26 “If the authentication data of the response telegram signal is true, the mobile telephone 1 transmits the response acknowledgment telegram signal (step S10) and the authentication apparatus 2 receives the response acknowledgment telegram signal”; Par [0154] line 1-4 “when the mobile telephone 1 judges that the content of the received response telegram is not true (NO in step S5), the mobile telephone 1 outputs an alarm …”); wherein the authentication-gaining apparatus that is legitimate transmits multiple authentication requests respectively containing encrypted information obtained by encrypting multiple pieces of unique information, during the authentication period; (Yoshikawa, FIG. 6 (“AUTHENTICATION COMMUNICATION 41”); Par [0143] line 2-4 “The authentication communication 41 for the required time T12–40 milliseconds is repeatedly executed at time intervals of T2=30 seconds.”)

 Regarding Claim 8, Yoshikawa discloses the authentication apparatus according to claim 4, wherein, if multiple pieces of decrypted information respectively acquired from the multiple authentication requests received during the authentication period do not match the unique information, the authentication unit judges that the authentication-gaining apparatus is not legitimate. (Yoshikawa, FIG. 6 (“AUTHENTICATION COMMUNICATION 41”); Par [0143] line 2-4 “The authentication communication 41 for the required time T12–40 milliseconds is repeatedly executed at time intervals of T2=30 seconds.” FIG.9, S5 and S6; Par [0152] line 14-16 “…the mobile telephone 1 decodes the authentication data of the response telegram signal…”; Par [0152] line 18-22 “If the decoded authentication data coincides with the challenge telegram, the mobile telephone 1 may judge that the data of the received response telegram signal is true.” Par [0154] line 1-5 “when the mobile telephone 1 judges that the content of the received response telegram is not true (NO in step S5), the mobile telephone 1 outputs an alarm (step S6) and returns to the synchronization establishment processing (step S1).”)

Regarding Claim 9, Yoshikawa discloses the authentication apparatus according to claim 4, wherein the receiving unit intermittently receives an authentication request; (Yoshikawa, Par [0036] line 1-5 “Referring to FIG. 2, the authentication apparatus 2 intermittently and periodically (regularly) transmits a predetermined telegram signal in a predetermined period, and the mobile telephone 1 receives the telegram signal in synchronous with the transmission timing.” Par [0011] line 2-6 “…an electronic apparatus including receiving means... The receiving means intermittently receives a wireless signal from a counterpart electronic apparatus, and the wireless signal includes a plurality of divided authentication data…”)

Regarding claim 10, claim 10 recites similar subject matter as claim 3, and therefore a similar prior art mapping, reasoning, and motivation in claim 3 also apply to claim 10.
Regarding claim 11, claim 11 recites similar subject matter as claim 1, and therefore a similar prior art mapping, reasoning, and motivation in claim 1 also apply to claim 11.
Regarding claim 12, claim 12 recites similar subject matter as claim 4, and therefore a similar prior art mapping, reasoning, and motivation in claim 4 also apply to claim 12.

Regarding claim 13, Yoshikawa discloses non-transitory computer readable medium with instructions thereon that when executed by a processor cause the processor to: (FIG 1, labels 10 and 20; Par [0166] line 1-4 “…the programs for the communication control processings included in the ROMs 12 and 22 of the respective controllers 10 and 20 in the present embodiment may be stored in a computer-readable recording medium…”)
             Claim 13 recites similar subject matter as claim 1, and therefore a similar prior art mapping, reasoning, and motivation in claim 1 also apply to claim 13.

Regarding claim 14, Yoshikawa discloses non-transitory computer readable medium with instructions thereon that when executed by a processor cause the processor to: (FIG 1, labels 10 and 20; Par [0166] line 1-4 “…the programs for the communication control processings included in the ROMs 12 and 22 of the respective controllers 10 and 20 in the present embodiment may be stored in a computer-readable recording medium…”)
             Claim 14 recites similar subject matter as claim 4, and therefore a similar prior art mapping, reasoning, and motivation in claim 4 also apply to claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al (US 20100197271), in view of Zhang et al (US 20080126804).

Regarding Claim 5, Yoshikawa does not disclose the authentication apparatus according to claim 4, wherein, if there are a predetermined number or more of duplicates in multiple pieces of decrypted information, the authentication unit judges that the authentication-gaining apparatus is not legitimate.
                However, Zhang discloses the authentication apparatus according to claim 4, wherein, if there are a predetermined number or more of duplicates in multiple pieces of decrypted information, the authentication unit judges that the authentication-gaining apparatus is not legitimate; (Zhang, FIG.4; Par [0008] line 9-20 “…a duplicate receipt of a message related to authentication transmitted from another communication apparatus; and an authentication unit, which … stops the authentication operation in the case where the duplicate receipt of the message related to the authentication is detected by the duplication detection unit within the specified time period…”;  Claim 16, line 2-27 “…duplication detection unit is operable to detect the duplicate receipt of a challenge cryptogram, which is the message related to the authentication transmitted from the other communication apparatus, when the state is the “authenticating state”… in the case where the state is the “authenticating state”, said authentication unit is operable to decrypt the received challenge cryptogram with the common key… to stop the authentication operation when a duplicate receipt of the challenge cryptogram is detected by said duplication detection unit, within the specified time period from the time of transmission…”)
                Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Yoshikawa, based on the teaching of Zhang to obtain the limitations mentioned in claim 5. This can be achieved by applying Zhang’s techniques to Yoshikawa’s methods to enable Yoshikawa’s device to determine whether or not a device transmitting multiple authentication request signals to it is legitimate or not if a predetermined number of duplicate authentication information is detected in the received request. The motivation for doing so is “to provide a communication apparatus and an authenticating method, which can prevent mistaken authentication during initial authentication in a connection with a communication apparatus.” (Yoshikawa, Par [0007], line 3-6) 

 Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al (US 20100197271), in view of Fransen et al (US 20160198341).

Regarding Claim 6, Yoshikawa does not disclose the authentication apparatus according to claim 4, wherein, if an authentication request is received more than a predetermined number of times during a predetermined period, the authentication unit judges that the authentication-gaining apparatus is not legitimate. 
            However, Fransen discloses the authentication apparatus according to claim 4, wherein, if an authentication request is received more than a predetermined number of times during a predetermined period, the authentication unit judges that the authentication-gaining apparatus is not legitimate; 
 (Fransen, Par [0028] line 1-7 “in order to detect the malicious behavior in which a device continuously attempts to attach and detach the network may count the number of times the Mobile Switching Centre, MSC, is caused to request authentication of the device at the Authentication Centre AuC …” ; Par [0035] line 1-12 “…the network can detect if the rate of occurrence of a signal or data event, for example a request for authentication transmitted to the AuC, occurs at or above a predetermined temporal rate…The data occurrences are deemed to occur at a rate which exceeds the predetermined rate when they occur within the respective predetermined time interval.”; Par [0027] line 9-12 “…the network detects malicious behavior by monitoring for, and detecting, the incidence of various types of data steams within the network itself and registering when the occurrence is too high.” Par [0050] line 1-7 “Following detection of malicious behavior the network can perform several actions. These include: detaching the mobile device; sending a signal to the device to permanently block access to the network; starting a back off timer to stop the mobile device from making another connection request within a certain time period; send a warning message to the owner of the device.”)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Yoshikawa, based on the teaching of Fransen to obtain the limitations mentioned in claim 6. This can be achieved by applying, to Yoshikawa’s method, Fransen’s technique of determining the legitimacy of a device sending authentication message based on the number of requests received during a predetermined period. The motivation for doing so is that the “the network detects malicious behavior by monitoring for, and detecting, the incidence of various types of data steams within the network itself and registering when the occurrence is too high.” (Fransen, Par [0027], line 9-12). 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al (US 20100197271), in view of Han et al (US 11164409).

Regarding Claim 7, Yoshikawa does not disclose the authentication apparatus according to claim 4, wherein, if authentication request receiving intervals in the authentication period include a receiving interval with a probability that is lower than a threshold, the authentication unit judges that the authentication-gaining apparatus is not legitimate. 
              However, Han teaches the authentication apparatus according to claim 4, wherein, if authentication request receiving intervals in the authentication period include a receiving interval with a probability that is lower than a threshold, the authentication unit judges that the authentication-gaining apparatus is not legitimate. (Han, FIG. 5; Column 7, line 12-27 “… the vehicle may measure a reception interval between authentication responses received from the smart key device… the vehicle may check whether the reception interval between the authentication responses is within a given section. The given section is a preset value, and is a value related to a normal signal transmission time between the vehicle and the smart key device… If the interval is out of the given section, the vehicle may identify that a relay attack is present…the vehicle may fail in smart key authentication …”)
              Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Yoshikawa, based on the teaching of Han to obtain the limitations mentioned in claim 7. This can be achieved by applying, to Yoshikawa’s method, Han’s technique of judging the legitimacy of a device sending authentication requests based on authentication request receiving interval. The motivation for doing so is “to block a relay attack by detecting the relay attack and to provide notification to a user in a smart key system.” (Han, Column 2, line 29-31)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANNES WALLELIGN MINWUYELET whose telephone number is (571)272-6413. The examiner can normally be reached Monday-Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Y.W.M./Examiner, Art Unit 2434        /TESHOME HAILU/                                               Primary Examiner, Art Unit 2434